DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/21.
Applicant's election with traverse of claims 13, 14 and 18 in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that the species groups are different embodiments or variants under the same technical scheme.  This is not found persuasive because the species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, and these species are not obvious variants of each other. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0822760 (Baggett hereinafter).
Regarding claim 1, Baggett teaches a low-temperature baked vaporizer (39), comprising: a sleeve (71), for receiving vaporizable materials ([0063]); and a heating element (39), manufactured by metal materials ([0168]) and sleeved outside the sleeve (Fig. 3), configured for heating the sleeve; wherein, the heating element comprises a plurality of through holes (Fig. 3).
With respect to the limitation that the through holes of the heating element are configured for adjusting resistance of the heating element such that the heating element generates heat evenly, this is a property of the apparatus claims. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claims 2 and 3, Baggett teaches first through holes and second through holes which are axially dispersed on the heating element and are symmetrical with each other (see explanation on a portion of Fig. 3 of Baggett).
 
    PNG
    media_image1.png
    686
    932
    media_image1.png
    Greyscale

With respect to the limitation that the through holes of the heating element are configured to let the heating element heat evenly, this is a property of the apparatus claims. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 4, Baggett teaches an insulating layer is disposed around parts of the heating element, wherein the insulating layer would be between the heating element and the sleeve, configured for avoiding thermal conduction between the sleeve and the heating element ([0161]).  
Regarding claims 5 and 20, Baggett teaches a low-temperature baked smoking set, comprising: the vaporizer according to claim 1 (see rejection of claim 1, above); and a power supply configured for supplying power to the vaporizer ([0029]).  
Regarding claim 6, Baggett teaches that the heating element comprises a cut (see arrow in copy of Figure 3 below), configured for the heating element to be easily sleeved on the sleeve; the cut is axially bored on the heating element, through a sidewall of the heating element.  

    PNG
    media_image2.png
    439
    381
    media_image2.png
    Greyscale

Regarding claim 8, Baggett teaches that the heating element comprises at least one heating area (the portions labeled “first” and “second”, respectively, below), each heating area comprises electrode connecting parts (183).
  

    PNG
    media_image1.png
    686
    932
    media_image1.png
    Greyscale

Regarding claim 13, Baggett teaches that in the heating area, along the circumferential direction of the heating area, adjacent sets of through holes are staggered with each other by nature of the zig-zag pattern of the heating elements (Fig. 3).  
Regarding claim 16, Baggett teaches that the heating element comprises a first heating area and a second heating area to be axially arrayed (the portions labeled “first” and “second”, respectively, below); the first heating area and the second heating area are in serial connection via a connector (184) wherein the connector is a region with no holes (Fig. 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baggett as applied to claims 8 and 16, respectively, above, and further in view of US 20150007835 (Liu hereinafter).
Regarding claims 14 and 18, Baggett does not expressly teach that in the heating area, along the axial direction of the heating element, sizes of through holes in each set of through holes get smaller and smaller, or that the first heating area has different sets of through holes with the second heating area in a different size and different array.
However, Liu teaches a heating element (31a) in a vaporizer which has through-holes (311a). Liu teaches that testing different sizes of the through-holes, the atomizing effect of the heating element is optimized ([0038]). Liu also teaches that the through-holes can be different shapes ([0038]). This establishes the sizes and shapes of the through holes as result effective variables and thus it would have been obvious for one of ordinary skill in the art at the time of . 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baggett as applied to claim 8 above, and further in view of US20110155718 (Greim hereinafter).
Regarding claim 9, Baggett teaches that the heating area comprises a first side edge and a second side edge that are contactless with each other (the components of the heating element) but do not disclose the electrode connecting parts.  
Greim teaches a heater for a vaporizer, the electrode connecting parts disposed between the first side edge and the second side edge, and comprises a first electrode connecting part and a second electrode connecting part disposed at two axial ends of the heating area (103); between the first electrode connecting part and the second electrode connecting part defines multiple different current circuits along an circumferential direction of the heating area (Fig. 4 and 5); each current circuit has same resistance ([0082]).  It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the electrode connecting parts of Greim to Baggett with a reasonable expectation of success and predictable results. 
Regarding claim 19, Baggett does not expressly teach a temperature sensor.
Greim teaches a heater for a vaporizer, wherein the heating element comprises at least one temperature sensor thermally conducted with the heating areas ([0068]) to control heating of the heating element to reach a specific temperature range. It would have been obvious for .  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the specific components of the power supply module and their configuration, in addition to all the other limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN203575658 teaches a heating element (4) that is insulated (5) which electrically heats the tobacco portion (3) of a cigarette. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747          

/Michael J Felton/Primary Examiner, Art Unit 1747